           Case 1:19-cv-00406-DAD-BAM Document 54 Filed 01/21/21 Page 1 of 4



1
2
3
4
5
6                                     UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9     PENNIE ROPER, individually and on              Case No. 19-cv-00406-DAD-BAM
      behalf of all others similarly situated,
10                                                   PRELIMINARY SCHEDULING ORDER
                      Plaintiff,
11
               vs.
12
      BIG HEART PET BRANDS, INC.,
13
                      Defendant.
14
15
16            This Court conducted a preliminary scheduling conference on January 21, 2021, by video
17   conference. Counsel Georg Granade appeared by telephone on behalf of Plaintiff Pennie Roper.
18   Counsel Ronald Rothstein, Megan Whipp and Sean Suber appeared by video conference on behalf of
19   Defendant Big Heart Pet Brands, Inc.
20   A.       Consent To Magistrate Judge
21            Pursuant to 28 U.S.C. § 636(c), the parties have not consented to conduct all further
22   proceedings in this case, including trial, before the Honorable Barbara A. McAuliffe, United States
23   Magistrate Judge.
24   B.       Fed. R. Civ. P. 26(a)(1) Disclosures
25            Initial disclosures have been completed.
26   C.       Amendment to the Parties’ Pleadings
27            All stipulated amendments or motions to amend shall be filed by June 25, 2021.
28   ///
                                                         1
          Case 1:19-cv-00406-DAD-BAM Document 54 Filed 01/21/21 Page 2 of 4



1    D.      Preliminary Class Certification Dates

2            After discussion with counsel, the Court SETS the following dates for class certification only:

3            1.     Non-Expert Discovery Cutoff:                          February 7, 2022

4            2.     Class Certification Motion Filing Deadline:           February 28, 2022

5            3.     Class Certification Opposition:                       May 1, 2022

6            4.     Class Certification Reply:                            July 18, 2022

7            5.     Class Certification Hearing:                          September 6, 2022
                                                                          Time: 9:30 a.m.
8                                                                         Dept: 5 (DAD)
9
10           During the pendency of the motion for class certification, the parties may conduct depositions
11   of declarants. All mechanisms of non-expert discovery pursuant to the Federal Rules of Civil
12   Procedure, including Federal Rules of Civil Procedure 27 through 36, concerning class certification
13   issues shall be completed by the Non-Expert Discovery Cutoff. Compliance with the Non-Expert
14   Discovery Cutoff requires motions to compel be filed and heard sufficiently in advance of the cutoff
15   so that the Court may grant effective relief within the allotted discovery time. A party’s failure to
16   have a discovery dispute heard sufficiently in advance of the discovery cutoff may result in denial of
17   the motion as untimely.
18   E.      Law and Motion
19           Non-dispositive motions are heard on Fridays at 9:00 a.m. in Courtroom 8 before the
20   Honorable Barbara A. McAuliffe, United States Magistrate Judge. Before scheduling such motions,
21   the parties shall comply with Local Rule 230 or Local Rule 251.
22           Counsel must comply with Local Rule 251 with respect to discovery disputes or the motion
23   will be denied without prejudice and dropped from calendar. In addition to filing a joint statement
24   electronically, a copy of the joint statement shall also be sent Judge McAuliffe’s chambers by email to
25   bamorders@caed.uscourts.gov. Counsel for the parties are additionally required to conduct at least one
26   telephonic or in person conference as part of their obligations to meet and confer in good faith to
27   resolve their discovery dispute prior to seeking judicial intervention. The parties are further cautioned
28   that boilerplate objections to written discovery will be summarily denied.
                                                         2
       Case 1:19-cv-00406-DAD-BAM Document 54 Filed 01/21/21 Page 3 of 4



1           Upon stipulation of the parties, Judge McAuliffe will resolve discovery disputes by informal

2    telephonic conference outside the formal procedures of the Local Rules and Federal Rules of Civil

3    Procedure governing noticed motions to compel. The procedures for requesting an informal

4    telephonic conference are set forth in Judge McAuliffe’s Case Management Procedures located on the

5    Court’s website, http://www.caed.uscourts.gov. If the parties stipulate to an informal ruling on a

6    discovery dispute that arises during a deposition, they may request an informal ruling during the

7    deposition by contacting Judge McAuliffe’s Courtroom Deputy, Esther Valdez, by telephone at (559)

8    499-5788.

9           The parties are advised that unless prior leave of the Court is obtained, all moving and

10   opposition briefs or legal memorandum in matters before Judge McAuliffe shall not exceed twenty-

11   five (25) pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page

12   limitations do not include exhibits. Briefs that exceed this page limitation, or are sought to be filed

13   without leave, may not be considered by the Court.

14          Counsel or pro se parties may appear and argue motions before Judge McAuliffe by telephone

15   by dialing the Court’s teleconference line at (877) 411-9748 and entering access code 3219139, or by

16   zoom video conference, provided they indicate their intent to appear telephonically or by video

17   conference on their pleadings or by email to evaldez@caed.uscourts.gov at least one week prior to the

18   hearing. If the parties request video conference, the parties shall be provided with the Zoom ID and

19   password by the Courtroom Deputy prior to the conference. The Zoom ID number and password are

20   confidential and are not to be shared. Appropriate court attire required.

21          Dispositive Pre-Trial Motions are heard in Courtroom 5 before the Honorable Dale A. Drozd,

22   United States District Judge. In scheduling such motions, the parties shall comply with Local Rules

23   230 and 260.

24                       Motions for Summary Judgment or Summary Adjudication

25          Prior to filing a motion for summary judgment or motion for summary adjudication the parties

26   are ORDERED to meet, in person or by telephone, and confer to discuss the issues to be raised in the

27   motion.

28          The purpose of meeting shall be to: 1) avoid filing motions for summary judgment where a

                                                         3
          Case 1:19-cv-00406-DAD-BAM Document 54 Filed 01/21/21 Page 4 of 4



1    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

2    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

3    issues for review by the Court; 5) explore the possibility of settlement before the parties incur the

4    expense of briefing a summary judgment motion; and 6) to arrive at a joint statement of undisputed

5    facts.

6             The moving party shall initiate the meeting and provide a draft of the joint statement of

7    undisputed facts. In addition to the requirements of Local Rule 260, the moving party shall file a joint

8    statement of undisputed facts.

9             In the notice of motion, the moving party shall certify that the parties have met and conferred

10   as ordered above and set forth a statement of good cause for the failure to meet and confer.

11   F.       Effect of This Order

12            This order represents the best estimate of the Court and counsel as to the agenda most suitable

13   for this case. If the parties determine at any time that the schedule outlined in this order cannot be

14   met, counsel are ordered to notify the Court immediately of that fact so that adjustments may be made,

15   either by stipulation or by subsequent status conference.

16            The dates set in this Order are considered to be firm and will not be modified absent a

17   showing of good cause even if the request to modify is made by stipulation. Stipulations

18   extending the deadlines contained herein will not be considered unless they are accompanied by

19   affidavits or declarations, and where appropriate, attached exhibits, which establish good cause

20   for granting the relief requested.

21            The failure to comply with this order may result in the imposition of sanctions.

22
23
24   IT IS SO ORDERED.

25
          Dated:    January 21, 2021                             /s/ Barbara   A. McAuliffe           _
26                                                       UNITED STATES MAGISTRATE JUDGE
27
28

                                                          4
